NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa



                                          January 9, 2015

      Hon. Lindsay K. Deshotels                    Hon. Robinson C. Ramsey
      1700 7th St Rm 325                           Langley & Banack
      Bay City, TX 77414-5034                      Trinity Plaza II, Suite 900
      * DELIVERED VIA E-MAIL *                     745 E. Mulberry Ave.
                                                   San Antonio, TX 78212-3166
      Hon. Steven E. Reis                          * DELIVERED VIA E-MAIL *
      District Attorney
      1700 7th Street, Room 325                    Hon. Kristen Jernigan
      Bay City, TX 77414                           Attorney at Law
      * DELIVERED VIA E-MAIL *                     207 S. Austin Ave.
                                                   Georgetown, TX 78626
      Hon. Monica Lee Strickland                   * DELIVERED VIA E-MAIL *
      Matagorda County Courthouse
      1700 7th Street, Suite 325
      Bay City, TX 77414-5034
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00328-CR
      Tr.Ct.No. 13-094
      Style:    FRANK LARA JR. v. THE STATE OF TEXAS


             The above-referenced cause has been set for submission without oral argument
      on Friday, January 23, 2015, before a panel consisting of Justice Gina M. Benavides,
      Justice Gregory T. Perkes and Justice Nora Longoria. Pursuant to TEX. R. APP. P. 2,
      the Court suspends the 21 day notice requirement of Rule 39.8. See TEX. R. APP. P. 2
      (allowing appellate courts to suspend a rule's operation in a particular case and order a
      different procedure); TEX. R. APP. P. 39.8 (delineating notification requirements
      regarding submission of a cause).

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
Case No. 13-13-00328-CR
Page 2